Exhibit 10.429

 

PROMISSORY NOTE

 

[g2018041611070723614464.jpg]

February 15, 2018

 

[g2018041611070723814465.jpg]FOR VALUE RECEIVED, the undersigned ("Borrower"),
hereby promises to pay to Pinecone Realty Partners Il, LLC, a Delaware limited
liability company, or its successors and/or assigns ("Lender"), the principal
amount of TWO MILLION AND 00/100 DOLLARS ($2,000,000.00) as provided in
accordance with the provisions of that certain Loan Agreement by and among
Borrower, CP Property Holdings, LLC, a Georgia limited liability company,
Attalla Nursing ADK, LLC, a Georgia limited liability company, and AdCare
Property Holdings, LLC, a Georgia limited liability company, as borrowers,
Hearth & Home of Ohio, Inc., a Georgia corporation, as a guarantor, AdCare
Property Holdings, LLC, a Georgia limited liability company, as a guarantor,
Regional Health Properties, Inc., a Georgia corporation, as a guarantor, and
Lender of even date herewith (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the "Loan Agreement"). All
capitalized terms used but not defined in this Note shall have the meanings
given to such terms in the Loan Agreement.

Borrower promises to pay interest on the unpaid principal amount of the Loan
from the date of this Note until such principal amount is paid in full, at such
interest rates and at such times as provided in the Loan Agreement. All payments
of principal and interest shall be made in immediately available funds as
provided in the Loan Agreement. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Loan Agreement.

This Note is a Promissory Note referred to in the Loan Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Note is also entitled to the benefits of
the applicable Guaranty and is secured by Borrower's Mortgage Collateral. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Loan Agreement, all amounts then remaining unpaid on this Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Loan Agreement. The Loan made by Lender shall be evidenced by
one or more loan accounts or records maintained by Lender in the ordinary course
of business. Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of the Loan and payments with respect thereto.

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

Delivery of the executed signature pages of this Note by facsimile or other
electronic transmission will constitute effective and binding execution and
delivery.

THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO

Page 1 of 3

--------------------------------------------------------------------------------

Exhibit 10.429

 

CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED
STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIMS TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS NOTE.

[remainder of page intentionally left blank; signature page follows]

 

 

 

Page 2 of 3

--------------------------------------------------------------------------------

Exhibit 10.429

 

 

BORROWER:

 

NORTHWEST PROPERTY HOLDINGS, LLC,

a Georgia limited liability company

 

 

 

By:

 

/s/ Brent Morrison

Name:

 

Brent Morrison

Title:

 

Manager

 

Page 3 of 3

Signature Page — Promissory Note